Electronically Filed
                                                                Supreme Court
                                                                SCWC-29930
                                                                05-APR-2011
                                                                10:54 AM



                               NO. SCWC-29930


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



          GABRIEL APILANDO, Petitioner/Petitioner-Appellee


                                      vs.


         STATE OF HAWAI'I, Respondent/Respondent-Appellant



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

      (S.P.P. NO. 08-1-0006; CR. NOS. 01-1-0424 & 01-1-0098)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Acoba, J., for the court1
)


            The Application for Writ of Certiorari filed on


February 18, 2011 by Petitioner/Petitioner-Appellee Gabriel


Apilando is hereby rejected.


            DATED:   Honolulu, Hawai'i, April 5, 2011.

                                       FOR THE COURT:

                                       /s/ Simeon R. Acoba, Jr.

                                       Associate Justice

Jeffrey A. Hawk (Hawk Sing

Ignacio & Waters) for

petitioner/petitioner­
appellee on the application.



      1

            Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and

McKenna, JJ.